If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


VAN ANDA AVIATION, LLC,                                            UNPUBLISHED
                                                                   February 10, 2022
               Plaintiff-Appellee,

v                                                                  No. 351983
                                                                   Ingham Circuit Court
EDWARD PATRICK MANTURUK,                                           LC No. 18-000792-CK

               Defendant-Appellant.


Before: GLEICHER, C.J., and SERVITTO and LETICA, JJ.

PER CURIAM.

        Edward Manturuk faced a civil suit in his home state and county because he had allegedly
not paid a debt. Manturuk delayed discovery for nearly a year and raised baseless challenges to
the court’s jurisdiction. After giving Manturuk several opportunities to comply with court orders
and provide discovery, the circuit court entered a default judgment against him. We discern no
error in the court’s decisions and affirm.

                                      I. BACKGROUND

        In November 2018, Van Anda Aviation, LLC filed a complaint in Ingham Circuit Court
against Edward Manturuk, a resident of Ingham County. Van Anda alleged that Manturuk had
contracted with it for goods and services, that the goods and services had been provided, and that
Manturuk had not paid his balance of $25,838.59. The contract was either made orally or was in
Manturuk’s possession.




                                               -1-
        For the next year, Manturuk, representing himself, fought the jurisdiction of the Ingham
Circuit Court. He asserted that the dispute involved a small airplane sitting in a Florida hangar.
Manturuk repeatedly insisted that the airplane belonged to his employer, not to him, and if anyone
owed for goods and services, it was his employer. Manturuk further asserted that the sums
requested were not for unpaid goods and services, but rather unpaid real estate lease payments. As
the real property was in Florida, suit should have been brought there. On these grounds, Manturuk
sought summary disposition of Van Anda’s complaint for lack of personal and subject matter
jurisdiction. The circuit court denied that motion.

       Throughout the proceedings, Manturuk failed to follow court rules and abide by court
orders. Van Anda filed several motions to compel discovery and the court directed Van Anda to
more clearly and narrowly describe the information requested. Despite very clear requests for
Manturuk to present title documentation or tax returns to establish ownership of the airplane,
Manturuk failed to do so. Although Manturuk was the “managing director” of his “employer,” a
company with only one other member, Manturuk indicated that only his employer had the
requested records. Manturuk also failed to file responsive pleadings in a timely fashion, did not
prepare for case evaluation, and admittedly failed to read one of Van Anda’s motions.

        The circuit court gave Manturuk several opportunities to comply and to retain counsel to
assist him. Eventually, the court sanctioned Manturuk $500, which Manturuk did not pay. Van
Anda subsequently moved for a default judgment based on Manturuk’s failure to comply with
discovery. The circuit court granted the motion based on Manturuk’s failure to respond to
discovery, failure to respond to motions, and failure to provide information that was clearly
identified in discovery requests. The court found that it was impossible for the case to proceed
without Manturuk documenting his defenses.1 Manturuk now appeals.

                                       II. JURISDICTION

        Manturuk continues to argue that the Ingham Circuit Court lacked personal and subject
matter jurisdiction to hear this case and that the complaint should have been filed in Florida where
the airplane and hangar are located. We review de novo a circuit court’s decision on a motion for
summary disposition. City of Fraser v Almeda Univ, 314 Mich App 79, 87; 886 NW2d 730 (2016).
Summary disposition is appropriate when “[t]he court lacks jurisdiction over the person or
property.” MCR 2.116(C)(1). “The plaintiff bears the burden of establishing jurisdiction over the
defendant, but need only make a prima facie showing of jurisdiction to defeat a motion for
summary disposition.” Fraser, 314 Mich App at 87 (cleaned up).

        Manturuk’s challenges to the circuit court’s jurisdiction are without merit and misconstrue
jurisdictional principles. “Before a court may obligate a party to comply with its orders, the court
must have in personam jurisdiction over the party.” Oberlies v Searchmont Resort, Inc, 246 Mich
App 424, 427; 633 NW2d 408 (2001). Michigan has personal jurisdiction over an individual if
that individual is domiciled in the state when process is served. MCL 600.701(2). Manturuk



1
  The circuit court’s default judgment also dismissed Manturuk’s counterclaim that Van Anda
charged a usurious interest rate.


                                                -2-
admitted that he lived in Ingham County when process was served. Therefore, the court had
personal jurisdiction over him.

        Subject-matter jurisdiction is the power of a court to decide a type of case rather than the
specific case before it. Bowie v Arder, 441 Mich 23, 39; 490 NW2d 568 (1992). This Court
“look[s] beyond the mere procedural labels to determine the exact nature of the claim.” Altobelli
v Hartmann, 499 Mich 284, 299; 884 NW2d 537 (2016). Relevant to this appeal, a personal action
includes a claim for breach of contract or debt recovery and may be brought against a defendant
in his or her home jurisdiction. An in rem action seeks to determine title to or repossession of real
property and must be brought in the jurisdiction where the land is located. Detroit v 19675 Hasse,
258 Mich App 438, 448-450; 671 NW2d 150 (2003). Van Anda did not seek to determine title or
to foreclose on any property, in Florida or Michigan. Van Anda sought only to collect a debt owed
(and Manturuk raised title as a defense). As such, the Ingham Circuit Court had jurisdiction over
the subject matter of this action.2

                                   III. DEFAULT JUDGMENT

       Manturuk further challenges the entry of a default judgment against him. We review for
an abuse of discretion a court’s entry of a default judgment. Huntington Nat’l Bank v Ristich, 292
Mich App 376, 383; 808 NW2d 511 (2011).

        Courts generally favor determining claims on their merits. Alken-Ziegler, Inc v Waterbury
Headers Corp, 461 Mich 219, 229; 600 NW2d 638 (1999). However, MCR 2.313(B)(2)(c)
authorizes a court to sanction a party by granting a default judgment if the party fails to provide or
permit discovery. Before imposing this harsh sanction, the trial court should “carefully consider
the circumstances of the case . . . .” Kalamazoo Oil Co v Boerman, 242 Mich App 75, 86; 618
NW2d 66 (2000) (cleaned up). Factors to be considered include:

       (1) whether the violation was wilful [sic] or accidental; (2) the party’s history of
       refusing to comply with previous court orders; (3) the prejudice to the opposing
       party; (4) whether there exists a history of deliberate delay; (5) the degree of
       compliance with other parts of the court’s orders; (6) attempts to cure the defect;
       and (7) whether a lesser sanction would better serve the interests of justice.
       [Vicencio v Ramirez, 211 Mich App 501, 507; 536 NW2d 280 (1995).]

       In rendering its decision, the circuit court emphasized Manturuk’s repeated refusals to
comply with court orders. Given Manturuk’s admission that he did not even read one of the
motions served upon him, Manturuk’s violations appeared willful. The matter was delayed several
times after the court gave Manturuk specific discovery instructions and Van Anda clarified its
discovery requests. Despite this assistance, Manturuk continued to file belated pleadings and




2
 Manturuk contends for the first time on appeal that venue was improper in Michigan. However,
he did not include this issue as a question presented, and it is deemed abandoned. Caldwell v
Chapman, 240 Mich App 124, 132; 610 NW2d 264 (2000).


                                                 -3-
incomplete discovery responses. He never provided title or tax documents as specifically ordered.
Moreover, the court had already tried a lesser sanction—imposition of a $500 fine—without effect.

       Even so, Manturuk complains that he was not given adequate time to comply before the
court entered the default judgment. This claim is belied by the record. Van Anda filed its first
motion to compel discovery on May 15, 2019. The court entered the default judgment more than
five months later. In the meantime, the circuit court gave Manturuk repeated opportunities to
comply with its orders and required Van Anda to craft its discovery requests in the simplest
possible terms. Manturuk was given more than adequate time and opportunity to comply.

        Manturuk further complains that he was held vicariously liable for his employer’s conduct
as the court entered the default judgment without determining title to the airplane first. Title was
a fact critical to Manturuk’s defense. He insisted in court that the airplane belonged to his
“employer,” although he could not give consistent answers about the name of his employer. He
promised to ask his employer for the necessary records, but never produced them. As Manturuk
is one of only two members of the “employer” LLC, Manturuk need look no further than himself
for the answer and records he sought. His failure to provide the documents as ordered supported
the court’s decision.

                                         V. DUE PROCESS

         Manturuk next asserts that the circuit court violated his due process rights by failing to give
him adequate time to secure counsel before entering the default judgment. However, Manturuk
could have retained counsel at any time after Van Anda filed suit in November 2018. The court
advised Manturuk in August and September 2019 that it would be in his best interests to hire an
attorney. Manturuk had more than adequate time to find and retain counsel. Manturuk chose to
represent himself, received notice of all hearings, and had an opportunity to be heard. That was
all that was required. See Al-Maliki v LaGrant, 286 Mich App 483, 485; 781 NW2d 853 (2009).

                                        VI. JUDICIAL BIAS

        Finally, Manturuk asserts that he entitled to have the default judgment set aside because
the circuit court judge demonstrated bias against him. “Due process requires that an unbiased and
impartial decision-maker hear and decide a case.” Mitchell v Mitchell, 296 Mich App 513, 523;
823 NW2d 153 (2012). However, the challenging party must overcome the heavy presumption
in favor of judicial impartiality. Cain v Dep’t of Corrections, 451 Mich 470, 497; 548 NW2d 210
(1996). Judicial rulings “will not constitute a basis for disqualification unless they display a deep-
seated favoritism or antagonism that would make fair judgment impossible.” Id. at 496 (cleaned
up).

        Contrary to his contentions, the court did not display antagonism toward Manturuk for not
having counsel. Rather, the court repeatedly gave Manturuk advice and instruction because he
was representing himself and required Van Anda to simplify the proceedings as well. The court
did not display bias when it ordered Manturuk, but not Van Anda, to file discovery responses with
the court. This order merely recognized that Manturuk had not provided adequate discovery in the
past and had not fully complied with the court’s orders. Although Manturuk asserts that the court
allowed Van Anda “double oral argument” at the motion hearings, the transcripts reflect that each



                                                  -4-
party was given equal opportunity to speak. Manturuk claims that the court demonstrated bias by
failing to rule on his motion for reconsideration after denying his summary disposition motion, but
the September 19, 2019 reconsideration denial is in the lower court record. And the court did not
display bias when it sanctioned Manturuk. Manturuk was sanctioned because of his repeated
delays and failure to comply with court orders.

     We affirm. Van Anda Aviation, LLC, as the prevailing party, may tax costs pursuant to
MCR 7.219(A).



                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Deborah A. Servitto
                                                            /s/ Anica Letica




                                               -5-